Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Wortmann et al. (US-6422616) fails to disclose that the rattle spring 28 is disposed to straddle or being on both side of a second center line (see annotated Figure 8 on Page 6 of the Non-Final Office Action dated August 10, 2020), and the second center line extends along the striker groove.  The rattle spring 28 of Wortmann et al. is offset or spaced from the second center line (see annotated Figure 8 on Page 6 of the Non-Final Office Action dated August 10, 2020 and Figure 1 of Wortmann et al.).  The examiner can find no motivation to modify the device of Wortmann et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 1, Cumbo (US Pub. No. 2016/0362917) fails to disclose at least that the latch and the rattle lever engage with one another.  The latch 12 of Cumbo is located on a side of the base plate 20 opposite to the side on which the rattle lever 19 is located (Figure 3), and therefore, the latch and rattle lever do not interact such that engaging portions of each are in engagement as recited in lines 26-28 of the claim.  The examiner can find no motivation to modify the device of Cumbo without employing 
In regards to claim 1, Ishikawa et al. (US Pub. No. 2011/0169279) discloses a base plate 10, a latch 20, a locking plate 30, a rattle lever 40, and a rattle spring 50.  Ishikawa et al. fails to disclose that the rattle spring extends between the base plate and the rattle lever.  The rattle spring 50 of Ishikawa et al. extends between the locking plate and the rattle lever.  Ishikawa et al. also fails to disclose that an engaging portion 25 of the latch and an engaging portion 41 of the rattle lever are spaced apart from each other when the latch is locked by the locking plate as shown in Figure 3 of Ishikawa et al.  The engaging portion 25 of the latch contacts the engaging portion 41 of the rattle lever when in the state in Figure 3.  The examiner can find no motivation to modify the device of Ishikawa et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 28, 2021